Citation Nr: 1607139	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  05-20 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.

4.  Entitlement to a total rating based on individual unemployability due to service connected disability (TDIU).

5.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease, status post medial and lateral meniscectomy, of the left knee.

6.  Entitlement to an effective date earlier than January 15, 2004 for the grant of service connection for degenerative joint disease, status post medial and lateral meniscectomy, of the left knee.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from September 1967 to December 1970. 

These matters come before the Board of Veterans' Appeals (Board) from November 2004 and May 2007 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Jackson, Mississippi. 

In December 2005, the Veteran testified before a Decision Review Officer in Jackson, Mississippi.  A transcript of that hearing is of record.

In April 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

Some of these matters were previously before the Board in August 2013 and were remanded for further development.  They have now returned to the Board for further appellate consideration.  The Board finds that there has been substantial compliance with its prior remand

The issues of entitlement to an initial rating in excess of 10 percent and an effective date earlier than January 15, 2004, for the Veteran's service-connected left knee disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's STRs are negative for complaints of the left shoulder.

2.  The earliest clinical evidence of post service left shoulder complaints is from more than 30 years after separation from service.

3.  The most probative evidence of record is against a finding of continuity of left shoulder symptoms since service. 

4.  The most probative evidence of record is against a finding that the Veteran has a left shoulder disability causally related to, or aggravated by, active service.

5.  The most probative evidence of record is against a finding that the Veteran has a back disability causally related to, or aggravated by, active service.

6.  The Veteran's STRs are negative for complaints of the back.

7.  The earliest clinical evidence of post service back complaints is from more than 10 years after separation from service.

8.  The most probative evidence of record is against a finding of continuity of back symptoms since service. 

9.  The most probative evidence of record is against a finding that the Veteran has a back disability causally related to, or aggravated by, active service.

10.  The earliest clinical evidence of hypertension is more than 30 years after separation from service. 

11.  The most probative evidence of record is against a finding that the Veteran has hypertension causally related to, or aggravated by, active service, or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left shoulder disability have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for a back disability have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

3.  The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in 2004 and 2006. 

VA has a duty to assist the appellant in the development of the claims.  The claims file includes service treatment records (STRs), post service medical records, Social Security Administration (SSA) records, and the statements of the Veteran and others in support of the claims.  

The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 

The Veteran has not alleged that he was recycled through Ranger school due to either his back or shoulder disabilities or that there are any available additional Federal records which VA should obtain to substantiate his claims. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that adequate examinations and opinions have been obtained.  The opinions are predicated on a review of the claims file, to clinical evidence and lay statements.  Adequate rationale has been provided.  The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

The Board acknowledges that in its August 2013 remand it noted that the Veteran had reported continuity of symptoms since service with regard to his shoulder and back and that the VA examiner should consider such statements.  However, upon further review of the evidence in the claims file, to include the private treatment records, the Board finds that any statement as to continuity of symptoms since service is less than credible.  In addition, as discussed in further detail below, the VA examiner considered the Veteran's statements as to continuity of symptoms when providing an opinion.  

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).  

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Left Shoulder

The Veteran has been diagnosed with degenerative joint disease (2005) and calcifying tendonitis (2004), and myofascial pain of the left shoulder (2004). 

The Veteran contends that he injured his left shoulder in service while in Officer Candidate School (OCS) (The record reflects that he was in OCS from approximately January 1960 to March 1969).  He contends that "something tore, and then the muscles, tendons, or ligaments atrophied, so that now my left arm is about three inches shorter than my right arm."  In a 2004 written statement, he stated that he is unable to use his left arm to any great extent for load bearing activities, that it is extremely weak, and that he cannot lift it over his head for long periods of time.  

The Board finds, for the reasons noted below, that service connection for a left shoulder disability is not warranted. 

The Veteran's STRs are negative for any treatment for, or complaints of, the left shoulder.  The Veteran's STRs reflect that he sought treatment on a number of occasions for a variety of complaints.  His STRs reflect that he sought treatment for an upper respiratory infection (March 1968), tonsillitis (July 1968), chemical diabetes mellitus (July 1968), diabetes (August 1968), an injured knee playing football several months earlier (September 1968), diabetes (January 1969), diarrhea (February 1970), a  cough (March 1970), heartburn (April 1970), and his left knee (May 1971).

The Board finds that if the Veteran had complaints of the left shoulder in service, it would have been reasonable for him to have sought treatment for it, as he sought treatment for other complaints.  

The Veteran's July 1968 Physical Profile Record reflects that the Veteran was given permanent limited duty due to pharyngitis and chemical diabetes mellitus.  It was noted that he was restricted in that he was not to be assigned to a unit requiring continuous consumption of combat rations or to isolated areas where definitive medical care was not available.  The record is negative for any limitation with regard to the shoulder. 

The Veteran separated from service in December 1970.  His December 1970 report of medical examination for separation purposes reflects that he stated "I am in good health at this time."

In January 1971, the Veteran filed a claim for service connection for a left knee disability, and reported that he had injured his left knee in February 1968.  He did not file a claim for service connection for a left shoulder disability at that time.  The Board finds that if the Veteran had had chronic shoulder complaints since service, it would have been reasonable for him to have filed a claim for it when he filed his other claim in 1971.  

A May 1971 VA general medical examination report reflects the following:

Veteran states and alleges the following:  I have no other symptoms or complaints referable to systems except for injury of left knee suffered at Fort Jackson, South Carolina in 1968.

Again, the Board finds that if the Veteran had left shoulder complaints since service, it would have been reasonable for him to have reported it to the VA examiner, rather than state that he had no other complaints except to the knee. 

The claims file includes May 1972 clinical records from F.G. Riley Memorial Hospital with regard to the Veteran's knee.  The record reflects that the Veteran was unable to participate in activities such as tennis and golf because of his knee.  Upon physical examination, it was noted that he had good strength and full range of motion with deformity of the upper extremities.  The report is negative for any mention of a left shoulder disability.

A December 1993 private record reflects that the Veteran was seen to establish a primary care relationship.  It was noted that he had not had a physical in five years.  His prior medical history noted that he had had mononucleosis prior to service, strep throat in service, left knee surgery in 1974, lumbar surgery in 1981, hemorrhoids in 1993, sinusitis, allergic rhinitis, and cholesterol.  The report is negative for any left shoulder complaints.  The Board finds that if the Veteran had left shoulder complaints since service, it would have been reasonable for him to reported it, especially, as he reported symptoms from decades earlier (mono and strep throat), and especially as he was reporting his health in order to establish primary care.  Upon examination, it was noted, with regard to the extremities, that the Veteran was status post left knee surgery, otherwise unremarkable.  

The earliest clinical evidence of record of a left shoulder complaint is approximately 29 years after separation from service and does not reflect complaints since service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

A September 1999 private record, which reflects that the Veteran plays golf competitively, had a couple episodes on the golf course of feeling very fatigued, light headed, dehydrated, and with leg cramps, also notes that the Veteran had complaints of the some "left shoulder pain intermittently."  No diagnosis was provided, and the Veteran was given some exercises to do for his shoulder.  

The earliest contention of pain since service is three decades after separation from service.  An April 2001 clinical progress note reflects that the Veteran had a trigger point in the left shoulder.  He was diagnosed with myofascial pain in the left shoulder.  An April 2001 outpatient pain management consultation record reflects that the Veteran reported left shoulder pain since an injury in 1968, with worse pain in the last two years.  Upon examination, the shoulder was tender to palpation on the left side over the deltoid with trigger being the contracted muscle.  There was a full range of motion of the shoulder joint.  The impression was left shoulder pain.

A May 2001 Biloxi Regional Medical Center record reflects a diagnosis of myofascial pain of the left shoulder.

The claims file includes an October 2004 statement from S. B.  He stated that he recalls that in early 1969, the Veteran fought in the final round of the pugil-stick championship for their OCS company and that the Veteran was "badly hurt by a much larger contender" and injured his left shoulder.  S.B. further stated that after OCS graduation, the Veteran left for Ranger School.  Both the Veteran and S. B. are competent to state what they observe, however, the Board finds that this statement is less than credible.  If the Veteran had been "badly hurt" in service, it would have been reasonable for him to have had such an injury noted in service. As noted above, the STRs are negative for such.  In addition, the Board notes that the Veteran, after OCS, went to Ranger School.  There is no indication in the Veteran's military personnel records that he had any difficulty with any physical rigors of Ranger School due to a left shoulder injury. 

While it is possible that the Veteran injured his left shoulder in OCS, the Board finds that any such injury would have been acute and transitory as the STRs do not reflect an injury, the Veteran was able to continue to serve for more than another year after the alleged injury without a physical limitation profile due to his shoulder, the Veteran's upper extremities were noted to be normal upon examination for separation purposes in 1970, the Veteran denied any problems other than his knee in 1971, and the record from when the Veteran was originally seen for intermittent left shoulder complaints in 1999, makes no reference to pain since service. 

2004 records reflect a diagnosis of calcifying tendonitis of the shoulder.  (The records also note a prior medical history of a fractured left collar bone "years ago".  The Board notes that the Veteran has not provided evidence of this fracture.)

The Veteran testified that he injured his shoulder in OCS and his shoulder has never been the same after that.  He stated that "even today I cannot hold my arm up about 30 seconds, then it will start hurting." (See December 2005 RO hearing and 2013 Board hearing transcripts.)

A January 2008 VA examination report is of record.  It reflects that the Veteran reported that he was not seen or treated for his left shoulder in service; however, he contended that he injured it in February of 1969.  

After review of the claims file, to include the lay statements and clinical evidence, the examiner opined as follows: 

Regarding requested opinion on the complaints of left shoulder pain and the claimed shoulder injury during service there is no evidence of continuity of care or chronicity.  It is in this examiner's opinion that it is less likely as not caused by or a result of the claimed shoulder injury that occurred during service.

SSA records reflect a primary diagnosis of rheumatoid arthritis and other inflammatory polyarthropathies and late effects of musculoskeletal and connective tissue injuries. 

A February 2015 VA examination report reflects that the clinician reviewed the entire claims file.  The clinician opined, in pertinent part, as follows:

[R]easonably speaking, a significant left shoulder. . . . would have necessitated seeking medical attention.  Veteran left service in 1970 with no noted left shoulder . . . complaints.   Evidence of record does not indicate Veteran seeking medical care for left shoulder until 2004 at Biloxi VA.  There is no noted [history] of left shoulder surgery.  MRI Left Shoulder in 2005 notes AC joint arthritis.   . . . No medical evidence of chronicity or continuity of care  . . . for over 20 years in regards to left shoulder complaints.
  
In regards to left shoulder complaints, while sprain or strain of the joints involves the muscles and ligaments (soft tissue) surrounding the joint region, the degenerative process involves the boney joint spaces.  The one is not the cause of, or related to, the other.  It is therefore less likely as not that any diagnosed left shoulder . . .  disorder had [its] clinical onset in service or are otherwise related to military service.

The Board acknowledges that the examiner stated that the Veteran did not seek care until 2004, when the evidence reflects he had complaints as early as 1999; however the Board finds that this difference in initial treatment dates is de minimus given the more than 25 years after separation from service.

Importantly, the Board finds that any statement as to chronic pain in service or since service, or of a serious injury in service, is less than credible and need not be considered by an examiner.  Any opinion based on continuity of symptoms since service is not probative as the most probative evidence is against continuity of symptoms since service.

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of the joints, age, and injury.  He has not been shown to be competent to provide an opinion that his current shoulder disabilities are due to service rather than age, disease, or a post service incident or activity.  (In the present case, the records reflect that the Veteran has been a competitive golfer and a bow hunter post service.)  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

In sum, the competent credible evidence of record is against a finding that the Veteran has a left shoulder disability causally related to, or aggravated by, active service.
 
As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Back Disability

The Veteran has been diagnosed with degenerative disc disease L4-L5, L5-S1, and remote left hemilaminectomy. The Veteran contends that he injured his back in service while in jump school at Ft. Benning, Georgia in February 1968.  He contends that there were no broken bones and no one could actually see anything wrong with his back, so he did not seek treatment.  He contends that the pain has been there since jump school, and it became hard for him to straighten up at times.  He contends that he also landed in a tree while parachuting and that possibly further inured his lower back.  Finally, he contends that his duty in the rice paddies of Vietnam was "really tough" on his back.  

In a 2004 written statement, he stated, as follows: "there was never a physical rupture that stopped me in my tracks or made it impossible for me to move around during my time in service. This did not happen until after I was separated from service.  In other words there is no doubt my back problems began during my time in service and there is no doubt my back problems have gotten considerably worse since my time in service."

The Board finds, for the reasons noted below, that service connection for a back disability is not warranted. 

The Veteran's STRs are negative for any treatment for, or complaints of, the back.  As noted above, his STRs reflect that he sought treatment on a number of occasions for a variety of complaints.  His STRs reflect that he sought treatment for an upper respiratory infection (March 1968), tonsillitis (July 1968), chemical diabetes mellitus (July 1968), diabetes (August 1968), an injured knee playing football several months earlier in February 1968 (September 1968), diabetes (January 1969), diarrhea (February 1970), cough (March 1970), heartburn (April 1970), and left knee (May 1971).

The Board finds that if the Veteran had complaints of the back in service, it would have been reasonable for him to have sought treatment for it, as he sought treatment for other complaints. 

The Veteran's May 1968 report of medical history for OCS purposes reflects that he denied recurrent back pain.  Notably, this was three months after his claimed injury.  Thus, if he was having pain due to recent February 1968 injury, it would have been reasonable for him to have reported it, rather than deny it. 

The Veteran's July 1968 Physical Profile Record reflects that the Veteran was given permanent limited duty due to pharyngitis and chemical diabetes mellitus.  It was noted that he was restricted in that he was not to be assigned to a unit requirement continuous consumption of combat rations or to isolated areas where definitive medical care was not available.  The record is negative for any limitation with regard to the back. 

As noted above, the Veteran separated from service in December 1970.  The Veteran's December 1970 report of medical examination for separation purposes reflects that he stated "I am in good health at this time."

In January 1971, the Veteran filed a claim for service connection for a left knee disability, and reported that he had injured his left knee in February 1968.  He did not file a claim for service connection for a back disability at that time.  The Board finds that if the Veteran had had chronic back complaints since service, it would have been reasonable for him to have filed a claim for it when he filed his other claim in 1971.  

A May 1971 VA general medical examination report reflects the following:

Veteran states and alleges the following:  I have no other symptoms or complaints referable to systems except for injury of left knee suffered at Fort Jackson, South Carolina in 1968.

Again, the Board finds that if the Veteran had back complaints since service, it would have been reasonable for him to have reported it to the VA examiner, rather than state that he had no other complaints except to the knee. 

The earliest clinical evidence of record is approximately a decade after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).
 
A June 1981 clinical record from Dr. D. Richardson reflects that the Veteran sought treatment for low back and left leg pain.  The history of the complaints was noted to be as follows:

Patient states the onset of his pain as July 1980 while working out with Nautilus exercises.  The episode began with pain in the left leg as far down as the ankle.  His back pain is constant every day.  He reinjured himself on May 26th while riding horses experiencing the same type pain all on the left side.  

A June 2 -16, 1981 Piedmont Hospital record reflects that the Veteran sought treatment for his back and left leg pain.  The record again reflects that the Veteran's "onset of pain began in July of 1980 while patient was weight lifting.  Episode began with pain in the left leg radiating down to the ankle.  He reinjured himself one week prior to this admission while he was riding horses with some [sic] type pain."  The final diagnosis was a large herniated nucleus pulposus at L4-5.

The June 1981 records are entirely negative for an injury in service, or complaints since service.  To the contrary, the records reflect that the Veteran reported the onset of his complaints to be more than 10 years after separation from service. The Board finds that if the Veteran had pain and/or an inability to straighten his spine since service, it would have been more than reasonable for him to have reported it in 1981, rather than report an onset date of much later, especially as he was undergoing surgery on his back and a complete medical history would have been useful to the clinicians.  

The Board finds that the clinical records, which are contemporaneous to service and to treatment for back surgery in 1981 are more credible than the Veteran's statements made years after service and which were made for compensation purposes. See Cartright v. Derwinski, 2 Vet. App.24, 25 (1991) (finding that, while the Board may not ignore a Veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence); see also Caluza v. Brown, 7 Vet. App. 498, 510-511  (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony.)
 .
A March 1996 clinical record reflects that the Veteran sought treatment for pain radiating from his left hip down to his left medial foot.  He reported that he had had similar pain in 1981.  The impression was left L-5 radiculopathy.  The record is negative of pain since service.  The Board finds that if the Veteran had back pain since service, it would have been reasonable for him to have stated this, rather than merely referencing pain in 1981.

The earliest contention of pain since service is more than 30 years after separation from service.  In addition to his own contention that he injured his back in service, the Board has considered the other lay statements.

The claims file includes a December 2005 statement from J. J. Jr., who wrote that he observed the Veteran in Vietnam having difficulty walking, bending over, and complaining of his left knee. 

The claims file includes a statement from M. V., Jr., who wrote that he met the Veteran in January 1970.  He further reported that in the spring of 1970, he saw the Veteran straining to straighten up and that the Veteran reported that his back problems began when he landed the wrong way in airborne training, and that "slogging" through rice paddies was "taking a toll".  M. V., Jr. also stated that he witnessed the Veteran having difficulties getting out of his cot, moving around, and staying straightened up, and getting into the jeep.  He wrote that he drove the Veteran to the medics, where he was given apparently alcohol or some other liquid to drink.  

While it is possible that the Veteran injured his back in service, the Board finds that any such injury would have been acute and transitory as the STRs do not reflect such, the Veteran was able to continue to serve for more than another year without a physical limitation profile due to his back, the Veteran's spine was noted to be normal upon examination for separation purposes, the Veteran denied any problems other than his knee in 1971, and when originally seen for back pain, the Veteran related it to a post service incident with a Nautilus machine and an aggravation with horseback riding.  

The Veteran testified that he injured his back in Airborne training (jump school) at Fort Benning when he felt a "pinch" or "twinge" in his back.  He stated that he subsequently went to Special Forces training at Fort Bragg, and he eventually completed ranger school in the summer of 1969.  He also testified that it bothered him in Vietnam and kept him from straightening up.  He testified that in May 1981, he was horseback riding when he ruptured his back.  The Veteran failed to note the 1980 incident with the Nautilus machine.

A January 2008 VA examination report is of record.  The examiner, who did not provide an adequate rationale, stated, in pertinent part, as follows:

After full review of all available information it is in this examiner s opinion that it is less likely as not that any current residuals of hemilaminectomy is less likely as not caused by or a result related to the claimed difficulty getting up from bed and straightening up during service

SSA records reflect a primary diagnosis of rheumatoid arthritis and other inflammatory polyarthropathies and late effects of musculoskeletal and connective tissue injuries. 

A February 2015 VA examination report reflects the opinion of the clinician, in pertinent part, as follows:

[R]easonably speaking, a significant  . . . lower back injury would have necessitated seeking medical attention.  Veteran left service in 1970 with no noted  . . . lower back complaints.    Evidence of record does not indicate any medical treatment for lower back until 1981 when veteran underwent a hemilaminectomy for HNP at L4-L5.

 . . .  MRI Lumbar Spine 2007 notes remote left hemilaminectomy at L4.  Degenerative Disc Disease L4-L5, L5-S1.  No medical evidence of chronicity or continuity of care regarding lower back complaints for over 10 years after leaving military service.  
  
In regards to lower back complaints, while [a] sprain or strain of the neck or back involves the muscles and ligaments (soft tissue) of the spinal region, spondylosis is a degenerative process involving the discs and vertebral bodies.  The one is not the cause of the other.  . . .It is therefore less likely as not that any diagnosed  . . .  back disorder had [its] clinical onset in service or are otherwise related to military service.

Essentially, the examiner opined that if the Veteran had an injury in service of such severity as to cause his current disability, it would have been significant enough that he would have sought treatment and that such treatment would have been noted in the STRs.  (The Board has considered the Veteran's allegation that he sought treatment from a Vietnamese medic and drank a liquid; however, the Board finds, based on the clinical opinion, that a significant injury would have necessitated more substantial and/or prolonged treatment.  Importantly, the VA clinician reviewed the entire claims file, which included the Veteran's assertion of treatment by the Vietnamese (see lay statements sand 2008 VA examination report) and still found that the Veteran's disability was less likely as not due to service.

Importantly, the Board finds that any statement as to chronic pain in service or since service, or of a serious injury in service, are less than credible and need not be considered by an examiner.  Any opinion based on continuity of symptoms since service is not probative as the most probative evidence is against continuity of symptoms since service.

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability.  The Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of the spine, age, disease, and injury (e.g. an injury involving a weight machine, and an injury or aggravation with horseback riding.)  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

In sum, the competent credible evidence of record is against a finding that the Veteran has a back disability causally related to, or aggravated by, active service.
 
As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Hypertension

The Veteran has a clinical diagnosis of hypertension.  The Board has considered three possible avenues of service connection for the Veteran's hypertension: presumptive, secondary, and direct.

Presumptive

The Veteran's military service personnel records reflect that he had service in Vietnam within the applicable time to warrant the presumption of exposure to herbicides.  Moreover, affirmative evidence does not exist to rebut that presumption. 

Despite presumed exposure to an herbicide agent, presumptive service connection under 38 C.F.R. § 3.307(a)(6) is not warranted. Service connection is only warranted on this presumptive basis for a specific list of diseases set forth under 38 C.F.R. § 3.309(e) as listed above. VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted. 72 Fed. Reg. 112 (2007). 

Hypertension is not a disorder that may be presumed to be related to herbicide exposure.  VA has specifically determined that the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease. 38 C.F.R. § 3.309(e), See Note 3.  In other words, VA made a concerted effort to exclude hypertension as being a disability that enjoys the presumption of service connection due to herbicide exposure. 

As the Veteran does not have a diagnosed disability among the diseases recognized under 38 C.F.R. § 3.309(e), as a disease associated with exposure to certain herbicide agents, presumptive service connection on the basis of herbicide exposure is not warranted.

In addition, as discussed below, the evidence is against a finding that the Veteran had hypertension manifest to a compensable degree within one year of separation from service.  Thus, service connection for a chronic disease is not warranted under 38 C.F.R. § 3.309(a). 

Secondary 

In a June 2006 statement, the Veteran asserted that his high blood pressure is secondary to his service-connected diabetes.  

A July 1995 record by Dr. B. Cheney reflects that the Veteran's urinalysis showed trace of glucose and that the Veteran had a strong history of diabetes (e.g. his mother had diabetes.)  Dr. Cheney's records do not reflect a diagnosis of diabetes in the subsequent eight years. 

A September 2001 private record (Dr. B. Cheney) reflects an impression of "elevated blood pressure.  This is the first time he has ever had it.  I will get serial blood pressure checks on him."

A November 2001 private record (Dr. B. Cheney) reflects that the Veteran "has been doing serial blood pressure checks and he meets the criteria for hypertension as this point.  Blood pressure range from 139/86 to 156/103.  Average is about 155/95.  Dr. Cheney's impression was as follows:

Hypertension.  I think that he is going to require treatment.  We discussed that today.  He wants to hold off for awhile [sic].  I told him we would give him another 3-4 weeks with continued serial blood pressure checks.  I will see him back in 3-4 weeks for reassessment. Try to make a decision about treatment at that time. 

A December 14, 2001 notation reflects a blood pressure reading of 148/100.

A December 12, 2001 clinical record from Dr. B. Cheney reflects a blood pressure reading of 122/88.  Dr. Cheney's impression was as follows:

Hypertension.  I am concerned that the automated readings may not be accurate.  The last two blood pressure checks here have been normal and the automated readings are all a little bit high.  I have asked him to start doing some blood pressure checks here.  He will do 2-3 a week and I will see him back in about 3-4 weeks for reassessment.  At that point I should have a better idea whether or not this is simply machine error of [sic] if in fact he does need to have treatment for hypertension.  We did discuss issues related to low sodium diet and weight loss.

Notations reflect a blood pressure reading of 120/82 by Dr. Cheney and a blood pressure reading of 133/76 by the Veteran on December 21, 2001.  March 2002 notations reflect readings of approxiamtley150/95 and 122/86.

A June 2002 record (Dr. B. Cheney) reflects that the Veteran had a fasting glucose of 120.  The Veteran had done serial blood pressure checks since his last visit which averaged 130/75.  At the appointment, he had a blood pressure of 122/80.

The Board acknowledges the Veteran's September 2007 written statements in which he wrote that Dr. B. Cheney "never mentioned hypertension" to him in November 2001.  He also wrote that, because he did not remember Dr. Cheney discussing hypertension in November 2001, it must have been "some transient condition that disappeared."  In an October 2007 written statement, the Veteran stated that he must have had white-coat hypertension when he was seen in Dr. Cheney's office and that "[i]t was a very busy medical clinic whenever I had an appointment.  Otherwise, I feel certain any high blood pressure would have been discussed and some sort of medication would have been prescribed.  But, we know that did not happen, i.e. nothing was ever prescribed."

The Board finds that the clinical records are more probative than the Veteran's rendition of the facts.  The records reflect a diagnosis of hypertension (albeit the examiner was unsure as to the level and need for medication), that the Veteran's checks at home reflected high blood pressure readings (thus, negating his claimed "white coat hypertension" (He submitted a brief article on white coat hypertension)), that the Veteran did not want medication for his hypertension, and that the examiner discussed diet and weight loss as treatment.

A VA December 2003 clinical note reflects that the Veteran was seen to establish care with VA.  At the examination, the Veteran had a blood pressure reading of 157/94 and a repeat blood pressure reading of 139/91.  It was noted that the Veteran "has hypertension."  It was further noted that the Veteran declined a consult to a dietician.  The record also reflects that the Vetera had a body mass index greater than 25 and declined a consult for obesity/weight control.  The report is negative for any diagnosis of diabetes.

A July 2004 VA record reflects that the Veteran has a prior medical history of hypertension and reported that he "has been told he has 'borderline' DM"

An October 2004 VA record lists diabetes mellitus without complications on the problem list.  

A March 2005 VA clinical record reflects a diagnosis of diabetes.  The Board acknowledges that the VA examination report reflects that the Veteran was diagnosed with diabetes in March 2005, when the evidence actually indicates a slightly earlier date.  The Board finds that the difference between 2004 and March 2005 is de minimus given the findings of hypertension in 2001, which predates both 2004 and 2005.

The Board finds that the most probative evidence of record supports a finding that the Veteran had hypertension prior to the onset of his diabetes.  In addition, there are no competent clinical records which reflect that the Veteran's finding of trace glucose in his urine in 1995, or a fasting glucose level of 120 in June 2002 were equivalent to a diagnosis of diabetes.  Notably, his private doctor, Dr. Cheney, was aware of the trace glucose and the fasting glucose levels and did not diagnose the Veteran with diabetes between 1995 and 2004.

Moreover, there is no competent clinical opinion that the Veteran's diabetes predated his hypertension.  Thus, based on the evidence of record, the Board finds that the Veteran's service-connected diabetes did not cause his hypertension.

A March 2009 VA examination report reflects that it is less likely as not that the Veteran's hypertension is caused by, or related to, his diabetes.  It was noted that the Veteran's denied ever having been informed to be on a low sodium diet but has been on medication for hypertension since 2004.  (As noted above, the Veteran was informed about a low sodium diet in 2001 when he was informed that he had hypertension.)  It was noted that he was currently on medication for his diabetes.  It was noted that the Veteran's diabetes was well controlled without any secondary complication.

A February 2015 VA clinical opinion is also of record.  It reflects, in pertinent part, as follows:

Review of available STRs reveals no diagnosis or treatment for hypertension.  Veteran was active duty Army from 1967-1970. Veteran was diagnosed with essential hypertension 1/7/2001. Veteran was noted to meet diagnostic criteria for non-Insulin requiring Diabetes in 2005.  Veteran's hypertension is essential in nature and well preceded the diagnosis of diabetes.  Essential hypertension is a primary disease process that is independent of any other disease process or condition. Hypertension can rarely be associated with diabetes but only in the context of diabetic renal disease. Veterans renal functions were normal at time of diagnosis of hypertension and continue to currently be normal.  In addition veteran is not noted to ever have a HgbA1C greater than 6.9 which indicates excellent glycemic with no significant residuals or evidence of end organ pathology.  Veteran has essential hypertension with no evidence of aggravation beyond natural progression by [service-connected] Diabetes.  Less likely as not veterans essential hypertension is directly related to herbicide exposure. 

Under 38 C.F.R. § 3.310, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disability or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  In the present case, the probative clinical evidence is against a finding that the Veteran's hypertension is caused by, or aggravated by, his diabetes mellitus.  To the contrary, the probative evidence is against such a finding. 

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology determination, or aggravation determinations, as to his hypertension.  The Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of diabetes and hypertension.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). 

The Board also notes that the Veteran has not alleged that his hypertension is caused by, or aggravated by, a service-connected disability other than diabetes, and the evidence of record does not reflect such. 

Direct

The Board has considered the Court's opinion in Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); however, the evidence of record is negative for a competent clinical opinion that the Veteran's hypertension is as least as likely as not due to service, to include exposure to herbicides. 

The Veteran's STRs are negative for complaints of, or a finding of, hypertension. The Veteran's STRs reflect blood pressure readings of 120/70 or 120/78 in September 1967, and 108/74 in May 1968.  His February 1969 medical history for dental purposes reflects that he had never been treated for high blood pressure.  His December 1970 report of medical examination for separation purposes reflects his blood pressure of 128/72.

A May 1971 post service clinical record reflects a blood pressure reading of 112/62.

The Veteran separated from service in December 1970.  The earliest clinical finding hypertension is more than 30 years after separation from service. 

The Board finds that the Veteran is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of hypertension, exposure to Agent Orange, and the relationships of diseases.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4  (Fed. Cir. 2007). 

In addition, there is no probative competent credible evidence of record which reflects that the Veteran's hypertension is due to, or aggravated by, service, to include herbicide exposure.



Summary

The Board finds that service connection is not warranted on a presumptive basis because hypertension is not a listed disease which warrants presumptive service connection due to herbicide exposure, and the evidence is against a finding that the Veteran had hypertension within one year after separation from service. Service connection is not warranted on a direct incurrence basis as the evidence is against a finding that he had hypertension in service, and there is no competent credible evidence that his hypertension is due to, or aggravated by, service.  Service connection is not warranted on a secondary basis as the evidence is against a finding that the Veteran's hypertension is caused by, or aggravated by, a service-connected disability. 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a left shoulder disability is denied.

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for hypertension, to include as secondary to service connected disability, is denied.







REMAND

Left knee rating and Effective Date

In April 2015, the Veteran filed a notice of disagreement with a November 2014 rating decision which assigned a 10 percent rating for degenerative joint disease of the left knee effective from January 15, 2004.  The claims file does not contain a statement of the case (SOC) on these issues of the assigned rating and the effective date.  Where an SOC has not been provided following the timely filing of a notice of disagreement, a remand, not a referral is required by the Board. Manlincon v. West, 12 Vet. App. 238 (1999).

TDIU

The issue of entitlement to TDIU is inextricably intertwined with the rating issue being remanded.  Thus, it should also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case to the Veteran pertaining to his April 2015 notice of disagreement to the November 2014 rating decision which assigned an initial rating of 10 percent, and an effective date of January 15, 2004 for his left knee disability.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board. (See 38 C.F.R. §§ 20.200, 20.202 and 20.302(b)).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If a timely substantive appeal is filed, the issue should be returned to the Board for further appellate consideration, if appropriate

2.  Thereafter, readjudicate the issue of entitlement to a TDIU.  If a TDIU is not granted, issue a Supplemental Statement of the Case and afford the appellant an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


